--------------------------------------------------------------------------------

Exhibit 10.2


DAIMLER TRUST LEASING LLC,
as Seller,
 
and
 
MERCEDES-BENZ AUTO LEASE TRUST 2020-A,
as Purchaser
 

--------------------------------------------------------------------------------

 
SECOND-TIER SALE AGREEMENT
 
Dated as of January 1, 2020



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
 
ARTICLE ONE
 
USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE
 
Section 1.01.
Capitalized Terms; Rules of Usage
2
 
ARTICLE TWO
 
SALE OF THE SECOND-TIER ASSETS
 
Section 2.01.
Sale of the Second-Tier Assets
3
Section 2.02.
Closing; Further Assignments
3
Section 2.03.
Intent; Savings Clause
3
 
ARTICLE THREE
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.01.
Representations and Warranties of the Purchaser
4
Section 3.02.
Representations and Warranties of the Seller
5
Section 3.03.
Survival of Representations and Warranties
7
 
ARTICLE FOUR
 
CONDITIONS
 
Section 4.01.
Conditions to Obligation of the Purchaser
8
Section 4.02.
Conditions to Obligation of the Seller
8
Section 4.03.
Deemed Satisfaction of Conditions
8
 
ARTICLE FIVE
 
COVENANTS OF THE SELLER
 
Section 5.01.
Protection of Right, Title and Interest to the Second-Tier Assets
9
Section 5.02.
Other Liens or Interests
10
Section 5.03.
Indemnification
10
Section 5.04.
Reserve Initial Deposit
11
 
ARTICLE SIX
 
MISCELLANEOUS PROVISIONS
 
Section 6.01.
Obligations of the Seller
12



i

--------------------------------------------------------------------------------

   
Page
     
Section 6.02.
Amendment
12
Section 6.03.
Waivers
12
Section 6.04.
Costs and Expenses
13
Section 6.05.
Notices
13
Section 6.06.
Severability
13
Section 6.07.
Counterparts
13
Section 6.08.
Successors and Assigns
13
Section 6.09.
No Petition
14
Section 6.10.
Table of Contents and Headings
14
Section 6.11.
GOVERNING LAW; SUBMISSION TO JURISDICTION
14
Section 6.12.
WAIVER OF JURY TRIAL
14
Section 6.13.
Limited Recourse
14
Section 6.14.
Subordination
15
Section 6.15.
Issuer Obligation
15
Section 6.16.
Each Exchange Note Separate; Assignees of Exchange Note
16
     
EXHIBITS
 
Exhibit A
– Perfection Representations, Warranties and Covenants
A-1



ii

--------------------------------------------------------------------------------

This SECOND-TIER SALE AGREEMENT, dated as of January 1, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is between DAIMLER TRUST LEASING LLC, a Delaware limited liability
company, as seller (the “Seller”), and MERCEDES-BENZ AUTO LEASE TRUST 2020-A, a
Delaware statutory trust, as purchaser (the “Purchaser” or the “Issuer”).
 
RECITALS
 
WHEREAS, pursuant to the Second Amended and Restated Trust Agreement, dated as
of April 1, 2008 (the “Titling Trust Agreement”), among Mercedes-Benz Financial
Services USA LLC (“MBFS USA”), as titling trust administrator, Daimler Trust
Holdings LLC, as initial beneficiary, and BNY Mellon Trust of Delaware (f/k/a
BNYM (Delaware)) (f/k/a The Bank of New York (Delaware)), Daimler Trust, a
Delaware statutory trust (the “Titling Trust”), was created to hold title to
leases, vehicles and certain related assets (the “Titling Trust Assets”);
 
WHEREAS, MBFS USA, as lender (in such capacity, the “Lender”) and as servicer
(in such capacity, the “Servicer”), the Titling Trust, Daimler Title Co., as
collateral agent (the “Collateral Agent”), and U.S. Bank Trust National
Association, as administrative agent, have entered into an Amended and Restated
Collateral Agency Agreement, dated as of March 1, 2009 (the “Basic Collateral
Agency Agreement”), pursuant to which the Lender will make advances to the
Titling Trust from time to time that the Titling Trust will use to acquire
Titling Trust Assets;
 
WHEREAS, the parties to the Basic Collateral Agency Agreement have entered into
the 2020-A Exchange Note Supplement, dated as of January 1, 2020 (the “2020-A
Exchange Note Supplement”), pursuant to which an exchange note, having an
aggregate initial outstanding principal balance of $1,682,262,559.59, bearing
a fixed interest rate of 1.89% per annum and a stated maturity date of September
15, 2025 (the “2020-A Exchange Note”), was issued and delivered to the Lender;
 
WHEREAS, pursuant to the 2020-A Exchange Note Supplement, MBFS USA and the
Titling Trust have also specified certain leases and vehicles to be allocated to
a reference pool with respect to the 2020-A Exchange Note;
 
WHEREAS, MBFS USA has sold the 2020-A Exchange Note to the Seller pursuant to a
First-Tier Sale Agreement, dated as of the date of this Agreement;
 
WHEREAS, the Issuer was formed pursuant to a trust agreement, dated as of
December 16, 2019, as amended and restated as of January 1, 2020, between the
Seller and Wilmington Trust, National Association, as owner trustee; and
 
WHEREAS, the parties hereto wish to enter into this Agreement pursuant to which
the Seller will assign the 2020-A Exchange Note and certain related property and
rights to the Purchaser.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 

--------------------------------------------------------------------------------

ARTICLE ONE

USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE
 
Section 1.01.        Capitalized Terms; Rules of Usage.  Capitalized terms used
herein that are not otherwise defined shall have the meaning ascribed thereto in
Appendix 1 to the 2020-A Servicing Supplement or, if not defined therein, in
Appendix A to the Basic Collateral Agency Agreement.  Appendix 1 also contains
rules as to usage applicable to this Agreement.  Except as otherwise specified
herein or as the context may otherwise require, the following terms have the
respective meanings set forth below for all purposes of this Agreement:
 
“2020-A Servicing Supplement” means the 2020-A Servicing Supplement, dated as of
January 1, 2020, to the Basic Servicing Agreement, among MBFS USA, as servicer
and lender, Daimler Trust, as titling trust, and Daimler Title Co., as
collateral agent.
 
“Basic Servicing Agreement” means the Amended and Restated Servicing Agreement,
dated as of March 1, 2009, among MBFS USA, as lender and as servicer, Daimler
Trust, as titling trust, and Daimler Title Co., as collateral agent.
 
2

--------------------------------------------------------------------------------

ARTICLE TWO

SALE OF THE SECOND-TIER ASSETS
 
Section 2.01.        Sale of the Second-Tier Assets.
 
(a)                   Effective as of the 2020-A Closing Date, the Seller sells,
transfers, assigns and otherwise conveys to the Purchaser, without recourse, all
right, title and interest of the Seller, whether now owned or hereafter
acquired, in, to and under the 2020-A Exchange Note and all of the Seller’s
rights under the 2020-A Basic Documents, including all monies paid thereon and
all monies due thereon after the 2020-A Cutoff Date (collectively, the
“Second-Tier Assets”).
 
(b)                  The Purchaser accepts the sales, transfers, assignments and
conveyances made pursuant to Section 2.01(a) and sells, transfers, assigns and
otherwise conveys to the Seller, without recourse, all right, title and interest
of the Purchaser, whether now owned or hereafter acquired, in, to and under the
Notes and Certificate and the rights to distributions under Section 8.03 of the
Indenture, as payment for the 2020-A Exchange Note.  The Second-Tier Assets will
become the property and rights of the Purchaser.
 
Section 2.02.        Closing; Further Assignments.
 
(a)                   The sale, transfer, assignment and conveyance of the
Second-Tier Assets will take place on the 2020-A Closing Date.
 
(b)                   The Seller acknowledges that the Issuer will, pursuant to
the Indenture, assign and pledge the Second-Tier Assets and certain other
property and rights to the Indenture Trustee for the benefit of the 2020-A
Secured Parties and the Noteholders.  The Seller consents to such assignment and
pledge.
 
(c)                   The sale, transfer, assignment and conveyance of the
Second-Tier Assets pursuant to this Agreement is without recourse, and the
Seller does not guarantee collection of the Second-Tier Assets or any Collateral
Asset included in the 2020-A Reference Pool.
 
Section 2.03.        Intent; Savings Clause.  It is the intention of the parties
hereto that (i) the sale pursuant to Section 2.01 constitute an absolute sale of
the Second-Tier Assets, including all monies paid thereon and all monies due
thereon on or after the 2020-A Cutoff Date, conveying good title to the
Second-Tier Assets free and clear of any Lien other than Permitted Liens, from
the Seller to the Purchaser and (ii) the Second-Tier Assets not be a part of the
Seller’s estate in the event of a bankruptcy or insolvency of the Seller.  If,
notwithstanding the intention of the parties hereto, such sale is deemed to be a
pledge in connection with a financing or is otherwise deemed not to be a sale,
the Seller grants, and the parties intend that the Seller grants, to the
Purchaser a security interest in the Second-Tier Assets and the performance by
the Seller of the obligation by the Seller to pay to the Purchaser all amounts
received with respect to the 2020-A Exchange Note, and in such event, this
Agreement will constitute a security agreement under Applicable Law and the
Purchaser will have all of the rights and remedies of a secured party and
creditor under the UCC.
 
3

--------------------------------------------------------------------------------

ARTICLE THREE

REPRESENTATIONS AND WARRANTIES
 
Section 3.01.        Representations and Warranties of the Purchaser.  The
Purchaser represents and warrants to the Seller as of the 2020-A Closing Date:
 


(a)            Organization and Good Standing; Qualification.  The Purchaser has
been duly organized and is validly existing as a statutory trust duly formed,
validly existing and in good standing under the laws of the State of Delaware,
with the power and authority to own or lease its properties and to conduct its
activities as such properties are currently owned or leased and such activities
are currently conducted.
 
(b)            Due Qualification.  The Purchaser is duly qualified to do
business as a foreign statutory trust in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its activities requires such qualification,
license or approval, unless the failure to obtain such qualifications, licenses
or approvals would not reasonably be expected to have a material adverse effect
on the Purchaser’s ability to perform its obligations under this Agreement.
 
(c)            Power and Authority; Authorization; Execution and Delivery;
Binding Obligation.  The Purchaser has the power and authority to execute,
deliver and perform its obligations under this Agreement.  This Agreement has
been duly authorized, executed and delivered by the Purchaser and constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as such enforceability may be
limited by insolvency, bankruptcy, reorganization or other laws relating to or
affecting the enforcement of creditors’ rights and by general equitable
principles.
 
(d)            No Violation.  The consummation of the transactions contemplated
by, and the fulfillment of the terms of, this Agreement will not (i) conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under its limited
liability company agreement, any material indenture, mortgage, deed of trust,
loan agreement, guarantee, lease financing agreement or similar agreement or
instrument under which the Purchaser is a party or by which the Purchaser is
bound, (ii) result in the creation or imposition of any Lien upon any of the
Purchaser’s properties pursuant to the terms of any such agreement or instrument
(other than Permitted Liens or Liens contemplated by the 2020-A Basic Documents
to which the Purchaser is a party), (iii) violate the certificate of trust of
the Purchaser or the Trust Agreement of the Purchaser or (iv) violate or
contravene any law or, to the Purchaser’s knowledge, any order, rule or
regulation applicable to the Purchaser of any Governmental Authority having
jurisdiction over the Purchaser or its properties, the failure to comply with
which would reasonably be expected to have a material adverse effect on the
Purchaser’s ability to perform its obligations under this Agreement.
 
4

--------------------------------------------------------------------------------

(e)            No Proceedings.  There are no proceedings pending, or, to the
Purchaser’s knowledge, threatened, and to the Purchaser’s knowledge there are no
investigations pending or threatened, against or affecting the Purchaser or its
property before any Governmental Authority (i) asserting the invalidity or
unenforceability of the 2020-A Exchange Note, the Notes or this Agreement,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or (iii) seeking any determination or ruling that would
reasonably be expected to have a material adverse effect on the ability of the
Purchaser to perform its obligations under this Agreement.
 
(f)             No Material Default.  The Purchaser is not in material default
under any agreement, contract, instrument, or indenture of any nature whatsoever
to which it is bound, which default would have a material adverse effect on its
ability to perform its obligations under this Agreement.
 
(g)            No Consent.  No consent, approval, authorization, or order of any
Governmental Authority is required under federal or state law for the execution,
delivery, and performance by the Purchaser, or compliance by it with this
Agreement or the consummation of the transactions contemplated hereby, or if
required has been obtained or can be obtained prior to the execution of this
Agreement.
 
Section 3.02.    Representations and Warranties of the Seller.  The Seller
represents and warrants to the Purchaser as of the 2020-A Closing Date:
 
(a)            Organization and Good Standing; Qualification.  The Seller has
been duly organized and is validly existing as a limited liability company in
good standing under the laws of the State of Delaware, with the power and
authority to own or lease its properties and to conduct its activities as such
properties are currently owned or leased and such activities are currently
conducted.
 
(b)            Due Qualification.  The Seller is duly qualified to do business
as a foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its activities requires such qualification,
license or approval, unless the failure to obtain such qualifications, licenses
or approvals would not reasonably be expected to have a material adverse effect
on the Seller’s ability to perform its obligations under this Agreement.
 
(c)            Power and Authority; Authorization; Execution and Delivery;
Binding Obligation.  The Seller has the power and authority to execute, deliver
and perform its obligations under this Agreement.  This Agreement has been duly
authorized, executed and delivered by the Seller and constitutes the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
insolvency, bankruptcy, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights and by general equitable principles.
 
5

--------------------------------------------------------------------------------

(d)            No Violation.  The consummation of the transactions contemplated
by, and the fulfillment of the terms of, this Agreement will not (i) conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under its limited
liability company agreement, any material indenture, mortgage, deed of trust,
loan agreement, guarantee, lease financing agreement or similar agreement or
instrument under which the Seller is a party or by which the Seller is bound,
(ii) result in the creation or imposition of any Lien upon any of the Seller’s
properties pursuant to the terms of any such agreement or instrument (other than
Permitted Liens or Liens contemplated by the 2020-A Basic Documents),
(iii) violate the certificate of formation of the Seller or the Limited
Liability Company Agreement of the Seller or (iv) violate or contravene any law
or, to the Seller’s knowledge, any order, rule or regulation applicable to the
Seller of any Governmental Authority having jurisdiction over the Seller or its
properties, the failure to comply with which would reasonably be expected to
have a material adverse effect on the Seller’s ability to perform its
obligations under this Agreement.
 
(e)            No Proceedings.  There are no proceedings pending, or, to the
Seller’s knowledge, threatened, and to the Seller’s knowledge there are no
investigations pending or threatened, against or affecting the Seller or its
property before any Governmental Authority (i) asserting the invalidity or
unenforceability of the 2020-A Exchange Note, the Notes or this Agreement,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or (iii) seeking any determination or ruling that would
reasonably be expected to have a material adverse effect on the ability of the
Seller to perform its obligations under this Agreement.
 
(f)            Ownership and Transfer of 2020-A Exchange Note.  Immediately
preceding its sale of the 2020-A Exchange Note to the Purchaser, the Seller was
the owner of the 2020-A Exchange Note, free and clear of any claim, and after
such sale of the 2020-A Exchange Note to the Purchaser, the Purchaser shall be
entitled to all of the rights and benefits of a holder of the 2020-A Exchange
Note under the Basic Collateral Agency Agreement and the 2020-A Exchange Note
Supplement.
 
(g)            No Material Default.  The Seller is not in material default under
any agreement, contract, instrument, or indenture of any nature whatsoever to
which it is bound, which default would have a material adverse effect on its
ability to perform its obligations under this Agreement.
 
(h)            No Consent.  No consent, approval, authorization, or order of any
court or governmental agency or body is required under federal or State law for
the execution, delivery, and performance by the Seller, or compliance by it with
this Agreement or the consummation of the transactions contemplated hereby, or
if required has been obtained or can be obtained prior to the execution of this
Agreement.
 
(i)             Ability to Perform.  The Seller does not have any reason or
cause to believe that it cannot perform each and every covenant of such party
contained in this Agreement.
 
6

--------------------------------------------------------------------------------

(j)             Solvency; Fair Value.  Both before and after giving effect to
the sale, transfer, assignment and conveyance of the Second-Tier Assets pursuant
to this Agreement, the Seller is solvent and the transfer of the 2020-A Exchange
Note pursuant hereto is not being made with the intent to hinder, delay or
defraud the creditors of the Seller or any affiliate thereof.  The Seller is
receiving from the Purchaser reasonably equivalent value in exchange for the
transfer of 2020-A Exchange Note.
 
(k)            Perfection Representations.  The Seller makes the representations
and warranties set forth on Exhibit A.
 
Section 3.03.        Survival of Representations and Warranties.  The
representations and warranties set forth in this Article shall survive the
closing under Section 2.02 and the pledge of the Second-Tier Assets by the
Issuer to the Indenture Trustee pursuant to the Indenture.  Upon discovery by
the Seller, the Purchaser or the Indenture Trustee of a breach of any of the
foregoing representations and warranties, the party discovering such breach
shall give prompt written notice to the others.
 
7

--------------------------------------------------------------------------------

ARTICLE FOUR

CONDITIONS
 
Section 4.01.        Conditions to Obligation of the Purchaser.  The obligation
of the Purchaser to accept the Second-Tier Assets as set forth in Section 2.01
is subject to the satisfaction of the following conditions:
 
(a)            Representations and Warranties True.  The representations and
warranties of the Seller contained in Section 3.02 will be true and correct on
the 2020-A Closing Date, and the Seller will have performed on or prior to the
2020-A Closing Date all obligations to be performed by the Seller under this
Agreement on or prior to the 2020-A Closing Date.
 
(b)            Delivery of 2020-A Exchange Note.  The Seller has delivered to
the Purchaser the 2020-A Exchange Note, registered in the name of “Mercedes-Benz
Auto Lease Trust 2020-A” or its assignee or endorsed in blank by an effective
endorsement.
 
(c)            Documents to be Delivered by the Seller.  On the 2020-A Closing
Date, the Seller will deliver such other documents as the Purchaser may
reasonably request.
 
(d)            Other Transactions.  The transactions contemplated by the Basic
Collateral Agency Agreement, the 2020-A Exchange Note Supplement, the First-Tier
Sale Agreement and the Indenture will be consummated on or prior to the 2020-A
Closing Date.
 
Section 4.02.    Conditions to Obligation of the Seller.  The obligation of the
Seller to sell the 2020-A Exchange Note to the Purchaser as set forth in
Section 2.01 is subject to each representation and warranty of the Purchaser as
set forth in Section 3.01 being true and correct on the 2020-A Closing Date, and
each obligation to be performed by the Purchaser under this Agreement on or
prior to the 2020-A Closing Date having been performed on or prior to the 2020-A
Closing Date.
 
Section 4.03.    Deemed Satisfaction of Conditions.  Upon the transfer of the
Second-Tier Assets to, and the acceptance of the Second-Tier Assets by the
Purchaser, all of the conditions set forth in this Article will be deemed to
have been satisfied.
 
8

--------------------------------------------------------------------------------

ARTICLE FIVE

COVENANTS OF THE SELLER
 
Section 5.01.        Protection of Right, Title and Interest to the Second-Tier
Assets.
 
(a)                  Within ten days after the 2020-A Closing Date, the Seller,
as debtor, will record and file, at its own expense, an initial financing
statement in each jurisdiction in which such financing statement is required by
Applicable Law, naming the Seller, as debtor, and the Purchaser, as secured
party, in such manner as is necessary, under the laws of each such jurisdiction,
to perfect the sale, transfer, assignment and conveyance of the Second-Tier
Assets to the Purchaser (to the extent that such sale, transfer, assignment and
conveyance may be perfected by such filing).  The Seller will deliver to the
Purchaser file-stamped copies of, or filing receipts for, any such document
filed promptly upon such document becoming available following such filing.
 
(b)                   The Seller will authorize and file such financing
statements and cause to be authorized and filed such continuation statements,
all in such manner and in such places as may be required by law fully to
preserve, maintain and protect the interest of the Purchaser in the Second-Tier
Assets and in the proceeds thereof.  The Seller will deliver to the Purchaser
file-stamped copies of, or filing receipts for, any such document filed promptly
upon such document becoming available following such filing.
 
(c)                   The Seller authorizes the Purchaser to file any financing
or continuation statements, and amendments to such statements, in all
jurisdictions and with all filing offices as the Purchaser may determine, in its
sole discretion, are necessary or advisable fully to preserve, maintain and
protect the interest of the Purchaser in the Second-Tier Assets and the proceeds
thereof.  Such financing and continuation statements may describe the
Second-Tier Assets in any manner as the Purchaser may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
Purchaser’s interest in the Second-Tier Assets.  The Purchaser will deliver to
the Seller file-stamped copies of, or filing receipts for, any such document
filed promptly upon such document becoming available following such filing.
 
(d)                   The Seller agrees to do and perform any and all acts and
to execute any and all further instruments required or reasonably requested by
the Purchaser or by the Owner Trustee or the Indenture Trustee to more fully
effect the purposes of this Agreement, including the execution of any financing
statements or continuation statements relating to the Second-Tier Assets for
filing under the UCC of any applicable jurisdiction.
 
(e)                   The Seller will give the Purchaser at least 30 days’ prior
notice of any change in its jurisdiction of organization and will promptly file
(and hereby authorizes the Purchaser and any assignee of the Purchaser hereunder
to file) all amendments of any previously filed financing or continuation
statement and any new financing statements as may be necessary to continue the
perfection of the Purchaser’s interest in the Second-Tier Assets.  The Seller
will cause the Servicer to maintain its jurisdiction of organization (for
purpose of Section 9-307 of the UCC) in only one state within the United States.
 
9

--------------------------------------------------------------------------------

(f)                    The Seller will not change its name, form of organization
or corporate structure in any manner that would or could make any financing
statement or continuation statement filed by the Seller in accordance with
Section 5.01(a) seriously misleading within the meaning of Section 9-506 of the
UCC, unless it has given the Purchaser at least 30 days’ prior notice thereof
and promptly files appropriate amendments to all previously filed financing
statements or continuation statements.
 
Section 5.02.        Other Liens or Interests.  Except for the sales, transfers,
assignments and conveyances under this Agreement, the Seller will not sell,
contribute, pledge, assign, transfer or allow to be issued any Second-Tier Asset
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
on any interest therein, and the Seller will defend the right, title, and
interest of the Purchaser in, to and under the Second-Tier Assets against all
claims of third parties claiming through or under the Seller.  However, the
Seller’s obligations under this Section with respect to the 2020-A Exchange Note
will terminate upon the payment in full of the 2020-A Exchange Note pursuant to
the Basic Collateral Agency Agreement and the 2020-A Exchange Note Supplement.
 
Section 5.03.    Indemnification.  The Seller will be liable under this
Agreement only to the extent of the obligations specifically undertaken by the
Seller under this Agreement, and agrees to the following:
 
(a)            The Seller will indemnify, defend and hold harmless the
Purchaser, and its officers, directors, employees and agents, from and against
any and all costs, expenses, losses, damages, claims and liabilities arising out
of, or imposed upon the Purchaser through, the willful misconduct, negligence or
bad faith of the Seller in the performance of its duties under this Agreement or
by reason of reckless disregard of the Seller’s obligations and duties under
this Agreement.
 
(b)            Promptly upon receipt by the Purchaser, or any of its officers,
directors, employees and agents, of notice of the commencement of any suit,
action, claim, proceeding or governmental investigation against it, the
Purchaser will, if a claim in respect of such suit, action, claim, proceeding or
investigation is to be made against the Seller under this Section, notify the
Seller of the commencement of such suit, action, claim, proceeding or
investigation.  The Seller may participate in and assume the defense and
settlement of any such suit, action, claim, proceeding or investigation at its
expense, and no settlement of such suit, action, claim, proceeding or
investigation may be made without the approval of the Seller and the Purchaser,
which approvals will not be unreasonably withheld or delayed.  The Seller’s
obligations under this Section will include reasonable fees and expenses of
counsel and expenses of litigation.  After notice from the Seller to the
Purchaser of the Seller’s intention to assume the defense of such suit, action,
claim, proceeding or investigation with counsel reasonably satisfactory to the
Purchaser, and so long as the Seller so assumes the defense of such suit,
action, claim, proceeding or investigation in a manner reasonably satisfactory
to the Purchaser, the Seller will not be liable for any expenses of counsel to
the Purchaser unless there is a conflict between the interests of the Seller and
the Purchaser, in which case the Seller will pay for the separate counsel to the
Purchaser.
 
10

--------------------------------------------------------------------------------

(c)            If the Seller makes any indemnity payments pursuant to this
Section and the Purchaser thereafter collects any of such amounts from others,
the Purchaser will promptly repay such amounts to the Seller, without interest.
 
(d)            The indemnity obligations set forth in Section 5.03(a) will be in
addition to any obligation that the Seller may otherwise have and will survive
the termination of this Agreement.
 
Section 5.04.    Reserve Initial Deposit.  On the 2020-A Closing Date, the
Seller will deposit, or cause to be deposited, the Reserve Initial Deposit into
the 2020-A Reserve Account from the net proceeds of the sale of the Notes.
 
11

--------------------------------------------------------------------------------

ARTICLE SIX

MISCELLANEOUS PROVISIONS
 
Section 6.01.        Obligations of the Seller.  The obligations of the Seller
under this Agreement will not be affected by reason of any invalidity,
illegality or irregularity of the 2020-A Exchange Note or any 2020-A Lease or
2020-A Vehicle allocated to the 2020-A Reference Pool.
 
Section 6.02.        Amendment.
 
(a)                   This Agreement may be amended, supplemented or otherwise
modified from time to time by a writing executed by the parties hereto, without
the consent of any Securityholder, to cure any ambiguity, to correct or
supplement any provision herein which may be inconsistent with any other
provision herein or to add, change or eliminate any other provision with respect
to matters or questions arising under this Agreement that are not inconsistent
with the provisions of this Agreement; provided, that, (i) the Seller shall have
delivered to the Indenture Trustee an Opinion of Counsel or an Officer’s
Certificate of the Issuer to the effect that such action will not materially
adversely affect the interests of any Noteholders or (ii) the Rating Agency
Condition shall have been satisfied with respect to such amendment.
 
(b)                   Each amendment, supplement or other modification of this
Agreement, other than those provided for in Section 6.02(a), requires the
consent of the Majority Noteholders (or if the Notes are no longer Outstanding,
Holders of Certificates evidencing not less than a majority of the aggregate
Certificate Percentage Interests); provided, however, that no such amendment may
(i) increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the allocation or priority of, collections of payments on
or in respect of the 2020-A Leases and 2020-A Vehicles or distributions that are
required to be made for the benefit of the Securityholders, change the Interest
Rate applicable to any Class of Notes or the Required Reserve Amount, without
the consent of all holders of Notes then Outstanding or (ii) reduce the
percentage of the Note Balance of the Outstanding Notes the consent of the
Holders of which is required for any amendment to this Agreement without the
consent of the Holders of all Outstanding Notes.
 
(c)                   It shall not be necessary for the consent of any Person
pursuant to this Section for such Person to approve the particular form of any
proposed amendment, but it shall be sufficient if such Person consents to the
substance thereof.
 
(d)                   Promptly after the execution of any such amendment, the
Seller shall furnish written notification of the substance of such amendment to
the Owner Trustee, the Indenture Trustee and the Rating Agencies.
 
Section 6.03.         Waivers.  No failure or delay on the part of the Seller,
the Purchaser or the Indenture Trustee in exercising any power, right or remedy
under this Agreement will operate as a waiver thereof, nor will any single or
partial exercise of any such power, right or remedy preclude any other or
further exercise thereof or the exercise of any other power, right or remedy.
 
12

--------------------------------------------------------------------------------

Section 6.04.        Costs and Expenses.  The Seller will pay all expenses
incidental to the performance of its obligations under this Agreement and the
Seller agrees to pay all reasonable out-of-pocket costs and expenses of the
Purchaser in connection with the perfection as against third parties of the
Purchaser’s right, title and interest in and to the Second-Tier Assets and the
other property and rights sold hereunder and the enforcement of any obligation
of the Seller hereunder.
 
Section 6.05.        Notices.  Unless otherwise specified in this Agreement, all
notices, requests, demands, consents, waivers or other communications to or from
the parties to this Agreement will be in writing, including e‑mail.  Unless
otherwise specified in this Agreement, any such notice, request, demand, consent
or other communication will be delivered or addressed as set forth below or at
such other address or facsimile number as any party may designate by notice to
the other parties.
 

 
(i)
In the case of the Seller:



Daimler Trust Leasing LLC
c/o Mercedes-Benz Financial Services USA LLC
36455 Corporate Drive
Farmington Hills, Michigan 48331
Attention:  Steven C. Poling
E-mail:  steven.c.poling@daimler.com
Facsimile:  (817) 224-3587
 

 
(ii)
In the case of the Purchaser:



Mercedes-Benz Auto Lease Trust 2020-A
c/o Wilmington Trust, National Association
1100 North Market Street
Wilmington, Delaware  19890
Attention:  Corporate Trust Administration
E-mail:  mhollis@wilmingtontrust.com
Facsimile:  (302) 636-4140
 
Section 6.06.        Severability.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement is held invalid, illegal or
unenforceable, then such covenants, agreements, provisions or terms will be
deemed severable from the remaining covenants, agreements, provisions and terms
of this Agreement and will in no way affect the validity, legality or
enforceability of the other covenants, agreements, provisions and terms of this
Agreement or of the Second-Tier Assets or the rights of the holders thereof.
 
Section 6.07.        Counterparts.  This Agreement may be executed in any number
of counterparts, each of which will be an original, and all of which will
together constitute one and the same instrument.
 
Section 6.08.        Successors and Assigns.  All covenants and agreements
contained herein will be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and permitted assigns, all as provided in
this Agreement.  Any request, notice, direction, consent, waiver or other
instrument or action by a party to this Agreement will bind the successors and
assigns of such party.  Except as otherwise provided in this Agreement, no other
Person will have any right or obligation under this Agreement.
 
13

--------------------------------------------------------------------------------

Section 6.09.        No Petition.  Each of the Seller and the Purchaser
covenants that for a period of one year and one day (or, if longer, any
applicable preference period) after payment in full of all Exchange Notes, Notes
and other Securities it will not institute against, or join any Person in
instituting against, the Initial Beneficiary, the Titling Trust, the Transferor,
the Issuer or the 2020-A Exchange Noteholder any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceedings, or other Proceedings under
any Insolvency Law in connection with any obligations relating to the 2020-A
Exchange Note, any Notes or any 2020-A Basic Document and agrees that it will
not cooperate with or encourage others to institute any such Proceeding.
 
Section 6.10.        Table of Contents and Headings.  The table of contents and
the various headings in this Agreement are included for convenience only and
will not affect the meaning or interpretation of any provision of this
Agreement.
 
Section 6.11.        GOVERNING LAW; SUBMISSION TO JURISDICTION.
 
(a)            THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
(b)                   Each party to this Agreement submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State Court sitting in New York, New York for
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated by the 2020-A Basic Documents.  Each party to
this Agreement irrevocably waives, to the fullest extent it may do so, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.
 
Section 6.12.        WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER 2020-A BASIC DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY SUCH OTHER 2020-A BASIC DOCUMENT.
 
Section 6.13.        Limited Recourse.  The Seller and the Purchaser agree that
any claim that the Seller or the Purchaser may seek to enforce against each
other is limited to the Second-Tier Assets only and does not represent a claim
against the assets of the Seller or the Purchaser as a whole or any assets other
than the Second-Tier Assets.
 
14

--------------------------------------------------------------------------------

Section 6.14.        Subordination.
 
(a)                   The Seller and the Purchaser agree that any claim that the
Seller or the Purchaser may seek to enforce at any time against any assets of
the Seller or the Purchaser other than the Second-Tier Assets will be
subordinate to the payment in full of all other claims with respect to such
other assets.  However, this Section will not limit, subordinate or otherwise
modify any claims against the Seller or the Purchaser with respect to any right
to indemnification, commitment to repurchase or other obligation of the Seller
or the Purchaser relating to (i) any of the assets related to the Second-Tier
Assets, (ii) any related credit enhancement, (iii) any transactions entered into
in connection with the 2020-A Exchange Note (or the beneficial interest
therein), (iv) any administrative services performed in connection with the
2020-A Exchange Note, (v) any related servicing obligation or (vi) any
obligation to any Person acting as trustee, registrar or administrator
(including as certificate registrar, owner trustee or indenture trustee).
 
(b)                   The Seller agrees that any claim that the Seller may seek
to enforce against the Purchaser or any of its assets will be subordinate to the
payment in full of the principal of and interest on the Notes.
 
(c)                   The parties to this Agreement intend that this Section
constitutes an enforceable subordination agreement under Section 510(a) of the
Bankruptcy Code.
 
Section 6.15.        Issuer Obligation.  It is expressly understood and agreed
by the parties hereto that (i) this Agreement is executed and delivered by the
Owner Trustee, not individually or personally but solely as Owner Trustee, in
the exercise of the powers and authority conferred and vested in it, (ii) each
of the representations, undertakings and agreements herein made on the part of
the Issuer is made and intended not as personal representations, undertakings
and agreements by the Owner Trustee but is made and intended for the purpose of
binding only the Issuer, (iii) nothing herein contained shall be construed as
creating any liability on the Owner Trustee, individually or personally, to
perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (iv) the Owner Trustee
has not verified and has made no investigation as to the accuracy or
completeness of any representations and warranties made by the Issuer in this
Agreement and (v) under no circumstances shall the Owner Trustee be personally
liable for the payment of any indebtedness or expenses of the Issuer or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuer under this Agreement or any other
related documents.
 
15

--------------------------------------------------------------------------------

Section 6.16.        Each Exchange Note Separate; Assignees of Exchange Note. 
Each party hereto acknowledges and agrees (and each holder or pledgee of the
2020-A Exchange Note, by virtue of its acceptance of such Exchange Note or
pledge thereof acknowledges and agrees) that (i) the Specified Interest is a
separate series of the Titling Trust as provided in Section 3806(b)(2) of
Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code Section 3801 et seq.,
(ii) the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to (a) the 2020-A Exchange Note or the
related 2020-A Reference Pool shall be enforceable against such 2020-A Reference
Pool only and not against any other Reference Pool or the Revolving Facility
Pool and (b) any other Exchange Note, any other Reference Pool, or the Revolving
Facility Pool shall be enforceable against such other Exchange Note, other
Reference Pools, or the Revolving Facility Pool only, as applicable, and not
against the 2020-A Exchange Note or any 2020-A Lease or 2020-A Vehicle included
in the 2020-A Reference Pool, (iii) except to the extent required by law, the
leases and the related leased vehicles included in the Revolving Facility Pool
or leases and the related leased vehicles included in any other Reference Pool
with respect to any other Exchange Note (other than the 2020-A Exchange Note
transferred hereunder which is related to the 2020-A Reference Pool) shall not
be subject to the claims, debts, liabilities, expenses or obligations arising
from or with respect to the 2020-A Exchange Note in respect of such claim,
(iv) no creditor or holder of a claim relating to (a) the 2020-A Exchange Note
or the related 2020-A Reference Pool shall be entitled to maintain any action
against or recover any assets allocated to any other Reference Pool, the
Revolving Facility Pool or any other Exchange Note or the assets allocated
thereto (except to the extent of amounts available to such Persons on a fully
subordinated basis) and (b) any other Reference Pool, the Revolving Facility
Pool or any other Exchange Note other than the 2020-A Exchange Note related to
the 2020-A Reference Pool shall be entitled to maintain any action against or
recover any assets allocated to the 2020-A Reference Pool and (v) any purchaser,
assignee or pledgee of an interest in the 2020-A Reference Pool or, the 2020-A
Exchange Note, must, prior to or contemporaneously with the grant of any such
assignment, pledge or security interest, (a) give to the Titling Trust a
non-petition covenant substantially similar to that set forth in Section 11.10
of the Titling Trust Agreement and (b) execute an agreement for the benefit of
each holder, assignee or pledgee from time to time of any other Exchange Note to
release all claims to the assets of the Titling Trust allocated to the Revolving
Facility Pool and each other Reference Pool and, in the event that such release
is not given effect, to fully subordinate all claims it may be deemed to have
against the assets of the Titling Trust allocated to the Revolving Facility Pool
and each other Reference Pool.
 
16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second-Tier Agreement to
be duly executed by their respective officers duly authorized as of the day and
year first above written.
 
 
DAIMLER TRUST LEASING LLC,

 
as Seller    
 
By: /s/ Christopher Trainor

 
 
Name: Christopher Trainor
 
 
Title: Vice President

 
 
 
 
MERCEDES-BENZ AUTO LEASE

 
TRUST 2020-A, as Purchaser    
 
By:
WILMINGTON TRUST, NATIONAL

 
 
ASSOCIATION, not in its individual capacity
    but solely as Owner Trustee         By: /s/ Matthew Hollis
    Name: Matthew Hollis     Title: Banking Officer




2020-A Second-Tier Sale Agreement



--------------------------------------------------------------------------------

EXHIBIT A
 
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
 
In addition to the representations, warranties and covenants contained in the
Second-Tier Sale Agreement, dated as of January 1, 2020 (the “Second-Tier Sale
Agreement”), between Daimler Trust Leasing LLC, as seller (the “Seller”), and
Mercedes-Benz Auto Lease Trust 2020-A, as purchaser (the “Purchaser”), the
Seller hereby further represents, warrants and covenants to the Purchaser as
follows on the 2020-A Closing Date:
 

 
1.
The Second-Tier Sale Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the 2020-A Exchange Note in favor of the
Purchaser, which security interest is prior to all other Liens and is
enforceable as such as against creditors of and purchasers from the Seller.




 
2.
The 2020-A Exchange Note constitutes a “general intangible”, “instrument,”
“certificated security”, or “tangible chattel paper”, within the meaning of the
applicable UCC.




 
3.
The Seller owns and has good and marketable title to the 2020-A Exchange Note
free and clear of any Liens, claim or encumbrance of any Person, excepting only
liens for taxes, assessments or similar governmental charges or levies incurred
in the ordinary course of business that are not yet due and payable or as to
which any applicable grace period shall not have expired, or that are being
contested in good faith by proper proceedings and for which adequate reserves
have been established, but only so long as foreclosure with respect to such a
Lien is not imminent and the use and value of the property to which the Lien
attaches is not impaired during the pendency of such proceeding.




 
4.
The Seller has received all consents and approvals to the sale of the 2020-A
Exchange Note under the Second-Tier Sale Agreement to the Purchaser required by
the terms of the 2020-A Exchange Note to the extent that it constitutes an
instrument or a payment intangible.




 
5.
The Seller has received all consents and approvals required by the terms of the
2020-A Exchange Note, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Purchaser of its interest and rights in the 2020-A Exchange Note under
the Second-Tier Sale Agreement.




 
6.
The Seller has caused or will have caused, within ten days after the 2020-A
Closing Date, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the sale of the 2020-A Exchange Note from the Seller to the Purchaser
and the security interest in the 2020-A Exchange Note granted under the
Second-Tier Sale Agreement.



A-1

--------------------------------------------------------------------------------

 
7.
To the extent that the 2020-A Exchange Note constitutes an instrument or
tangible chattel paper, all original executed copies of each such instrument or
tangible chattel paper have been delivered to the Purchaser.




 
8.
Other than the transfer of the 2020-A Exchange Note from Mercedes-Benz Financial
Services USA LLC to the Seller under the First-Tier Sale Agreement and from the
Seller to the Purchaser under the Second-Tier Sale Agreement and the security
interest granted to the Indenture Trustee pursuant to the Indenture, the Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed the 2020-A Exchange Note.




 
9.
The Seller has not authorized the filing of, nor is aware of, any financing
statements against the Seller that include a description of collateral covering
the 2020-A Exchange Note other than any financing statement relating to any
security interest granted pursuant to the 2020-A Basic Documents or that has
been terminated.




 
10.
No instrument or tangible chattel paper that constitutes or evidences the 2020-A
Exchange Note has any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Indenture Trustee.



Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Second-Tier Sale Agreement.
 


A-2

--------------------------------------------------------------------------------